Dear Honorable Lane,
The Attorney General has considered your request for an opinion wherein you ask the following question:
Does the federal Right to Privacy Act apply to information contained inthe files of individuals at the Department of Public Safety by anynon-governmental individuals or entities?
The federal Right to Privacy Act alluded to in your request is codified under 5 U.S.C.A. 551 et seq. The provisions of the Act set forth rules and regulations intended to govern the availability and disclosure to the public of information compiled and retained by a particular agency.
Section 552(e) of the Act defines the term "agency" as follows:
  "(e) For purposes of this section, the term `agency' as defined in Section 561(1) of this title includes any executive department, military department, Government corporation, Government controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency."
5 U.S.C.A. 551(1) provides:
  "(1) `Agency' means each authority of the Government of the United States, whether or not it is within or subject to review by another agency, but does not include —
"(A) the Congress;
"(B) the courts of the United States:
    "(C) the governments of the territories or possessions of the United States;
    "(D) the government of the District of Columbia; or except as to the requirements of section 552 of this title —
    "(E) agencies composed of representatives of the parties or of representatives of organizations of the parties to the disputes determined by them;
"(F) courts martial and military commissions;
    "(G) military authority exercised in the field in time of war or in occupied territory; or
    "(H) functions conferred by sections 1738, 1739, 1743, and 1744 of title 12; Chapter 2 of title 41; or sections 1622, 1884, 1891-1902, and former section 1641(b) (2), of title 50, appendix; . . ."
The Department of Public Safety is an agency created by the laws of the State of Oklahoma under the provisions of 47 Ohio St. 2-101[47-2-101] et seq., (1971). As such, it is subject to state control and is not regulated nor answerable directly to any agency of the United States government.
It is clear that the congressional intent in enacting the Right to Privacy Act was to formulate rules and regulations governing the disclosure of information gathered by federal agencies. It is further apparent that the term "agency" as defined within the Act does not encompass the Oklahoma Department of Public Safety. It should, in summation, be noted that this opinion is not intended to foreclose the applicability of State law which would control the confidentiality of records maintained by the Oklahoma Department of Public Safety.
It is, therefore, the opinion of the Attorney General that yourquestion be answered in the negative. The provisions of the federal Rightto Privacy Act codified under 5 U.S.C.A. 551 et seq. do not apply to thedisclosure of information contained in the files of individuals at theDepartment of Public Safety to non-governmental individuals or entities.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
JANET L. COX, ASSISTANT ATTORNEY GENERAL